UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
IJNITED STATES oF AMER!CA, )
)
)
) criminal A¢iion No. 94-0s5-01(RcL)
v. )
) ,
wiLL ANi)ERsoN, ) F l L E D
)
Defendant. ) DCT - § 2009
) NANCY MAYER WHi ITINGTON, CLEH}\.
U.S. D|STRICT COUR`!'
MEM0RANDUM

Defendant Will Anderson’s motion to vacate sentence under 28 U.S.C. § 2255 [Dkt. 2l9]
and declaration in support of his motion to vacate [Dkt. 220] are before this Court. For the
following reasons, Mr. Anderson’s motion is transferred to the Court of Appeals for
consideration.

Mr. Anderson previously filed two § 2255 motions. The first was filed on January 13,
2000 [Dkt. l63] and was subsequently dismissed [Dkt. l90] as untimely. The Court of Appeals
affirmed in an unpublished opinion. Um`z‘ed States v. Anderson, 2002 WL 449783 (Feb. 20,
2002). On November 12, 2004, Anderson filed a second 2255 motion [Dkt. 213], which was
later denied for lack of subject matter jurisdiction [Dkt. 217]. The instant motion [Dkt. 219] was
filed on March 5, 2009.

Successive petitions under § 2255 must be certified by a panel of the Court of Appeals
prior to consideration by this Court. 28 U.S.C. §§ 2244(b)(3)(A), 2255(h). As no such
certification has been obtained, this Court lacks jurisdiction to consider Mr. Anderson’s motion.

Burlon v. Stewart, 549 U.S. 147, 157 (2007); Moore v. Dep’t of Justice, No. 98-5085, 1998 WL

545421, at *1 (D.C. Cir. July l7, 1998); Judson v. United States, No. 97-5140, 1998 WL 315593,
at *l (D.C. Cir. May 29, 1998); see also Farrz`s v. United States, 333 F.3d 1211, 1216 (llth Cir.
2003). The Court thinks the appropriate action is then to transfer the petition to the Court of
Appeals for their consideration. Cephas v. Nash, 328 F.3d 98, 104 n.5 (2d Cir. 2003); see also
Harris v. United Stai‘es, 522 F. Supp. 2d 199, 203 (D.D.C. 2007); see also Lz`riano v. United
States, 95 F.3d 119, 123 (2nd Cir. 1996) (per curiam); 111 re Sl'ms, 111 F.3d 45, 47 (6th Cir.
1997); Coleman v. United Slates, 106 F.3d 339, 340-41 (l0th Cir. 1997).

As such, it is hereby ordered that Mr. Anderson’s § 2255 motion be transferred to the
Court of Appeals for their consideration as to whether it meets the standards set forth under 28
U.S.C § 2244.

A separate order shall issue this date.

@ apart
Roi?ciz c. LAMBERTH
Chief judge

United States District Court